UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7231


CHARLES A. WILLIAMS,

                     Plaintiff - Appellant,

              v.

SGT. T. CROSSON; C/O MCDONALD; C/O GODFREY; SUPERINTENDENT
RYAN; LT. BURGE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:14-ct-03308-F)


Submitted: April 24, 2017                                          Decided: May 3, 2017


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Williams, Appellant Pro Se. Vanessa N. Totten, Assistant Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles A. Williams appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we deny Williams’ motion for appointment of counsel and affirm for the

reasons stated by the district court. Williams v. Crosson, No. 5:14-ct-03308-F (E.D.N.C.

Sept. 1, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2